Mr. Chief Justice Walker delivered the opinion of the Court: This was an action of trespass vi et armis, brought by appellee, in the Superior Court of Cook county, against appellant. The declaration was in the usual form. To it were filed the general issue and a plea of molliter manus imposuit. A trial was had before the court and a jury, resulting in a verdict in favor of plaintiff, and $800 damages. On the motion for a new trial, the court expressed dissatisfaction with the damages, and informed appellee’s counsel that, if he would remit $500, he would overrule the motion for a new trial and render a judgment for the balance. A remittitur was entered and the judgment so rendered. Defendant brings the case to this court, on appeal, and asks a reversal. The only question raised on the record is, whether the evidence sustains the verdict. An examination shows that the evidence is irreconcilably conflicting. It is the province of the jury to weigh, consider, and find where the truth is. This they have done, after seeing the witnesses testify, and are better able to estimate the worth of the evidence than persons not having seen or heard them testify, and the presumption is, that they have found correctly. An examination of the evidence fails to overcome that presumption, and the judgment must be affirmed. Judgment afirmed.